Exhibit 10.1

NATIONAL COMMERCE CORPORATION

DEFERRAL OF COMPENSATION PLAN

FOR KEY EMPLOYEES AND NON-EMPLOYEE DIRECTORS

(Effective as of December 18, 2014)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

ARTICLE II ELIGIBILITY; SUB-ACCOUNTS

     4   

2.1.

   Selection by Board or Compensation Committee.      4   

2.2.

   Enrollment Requirements.      4   

2.3.

   Commencement Date.      4   

2.4.

   Sub-Accounts.      5   

2.5.

   Termination.      5   

2.6.

   Company Stock Unit Fund.      5   

ARTICLE III DEFERRAL ELECTIONS

     6   

3.1.

   New Participant Deferral Elections.      6   

3.2.

   Annual Deferral Elections.      7   

3.3.

   Cash or Company Stock Unit Fund Election.      9   

3.4.

   Elections as to Time and Form of Payment.      9   

3.5.

   Duration and Cancellation of Deferral Elections.      9   

3.6.

   Vested Interest in Deferrals.      10   

ARTICLE IV COMPANY CONTRIBUTIONS

     10   

4.1.

   Company Contributions.      10   

4.2.

   Payment Elections.      10   

4.3.

   Vesting      11   

ARTICLE V CREDITING AND DEBITING OF ACCOUNTS

     11   

5.1.

   Crediting of Accounts.      11   

5.2.

   Debiting of Accounts.      11   

ARTICLE VI PAYMENTS

     11   

6.1.

   Date of Payment of Accounts.      11   

6.2.

   Separation from Service/Mandatory Six-Month Delay.      12   

6.3.

   Death of Participant.      12   

6.4.

   Withdrawal Due to Unforeseeable Emergency.      12   

6.5.

   Change in Control.      13   

6.6.

   Discretionary Acceleration of Payments.      13   

6.7.

   Delay of Payments.      15   

6.8.

   Actual Date of Payment.      16   

6.9.

   Discharge of Obligations.      16   

ARTICLE VII ADMINISTRATION

     16   

7.1.

   General.      16   

7.2.

   Compliance with Section 409A of the Code.      16   

 

i



--------------------------------------------------------------------------------

7.3.

   Claims Procedure.      17   

ARTICLE VIII AMENDMENT AND TERMINATION

     18   

ARTICLE IX MISCELLANEOUS

     18   

9.1.

   Non-alienation of Deferred Compensation/QDROs.      18   

9.2.

   Participation by Employees of Affiliated Group Members.      18   

9.3.

   Interest of Participant.      19   

9.4.

   Claims of Other Persons.      19   

9.5.

   Severability.      19   

9.6.

   Governing Law.      19   

9.7.

   Relationship to Other Plans.      20   

9.8.

   Successors.      20   

9.9.

   Withholding of Taxes      20   

9.10.

   Electronic or Other Media.      20   

9.11.

   Headings; Interpretation.      20   

9.12.

   Participants Deemed to Accept Plan      20   

9.13.

   Binding Arbitration      20   

9.14.

   Notice.      21   

 

ii



--------------------------------------------------------------------------------

NATIONAL COMMERCE CORPORATION

DEFERRAL OF COMPENSATION PLAN

FOR KEY EMPLOYEES AND NON-EMPLOYEE DIRECTORS

National Commerce Corporation, a Delaware corporation, hereby adopts the
National Commerce Corporation Deferral of Compensation Plan for Key Employees
and Non-Employee Directors, effective December 18, 2014 (the “Effective Date”).

ARTICLE I

DEFINITIONS

For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:

“Account” means the bookkeeping account maintained by the Administrator on
behalf of each Participant pursuant to this Plan. The sum of each Participant’s
Sub-Accounts, in the aggregate, shall constitute his Account. The Account and
each and every Sub-Account shall be a bookkeeping entry only and shall be used
solely as a device to measure and determine the amounts, if any, to be paid to a
Participant or his Beneficiary under the Plan.

“Administrator” means the Compensation Committee or any other committee(s) or
officer(s) appointed by the Board that have authority to administer the Plan as
provided in Article VII hereof.

“Affiliated Group” means (i) the Company, and (ii) all entities with whom the
Company would be considered a single employer under Sections 414(b) and
414(c) of the Code, provided that in applying Section 1563(a)(1), (2), and
(3) for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in Section 1563(a)(1), (2), and
(3), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c), “at least 50 percent” is used
instead of “at least 80 percent” each place it appears in that regulation. Such
term shall be interpreted in a manner consistent with the definition of “service
recipient” contained in Section 409A of the Code.

“Average Closing Price” means the average of the daily closing prices for a
share of the Company Stock for the applicable twenty (20) trading days on the
NASDAQ Stock Market, or, if the Company Stock is not listed on such stock
exchange, on the principal United States securities exchange registered under
the Securities Exchange Act of 1934, as amended, on which the Company Stock is
listed, or, if the Company Stock is not listed on any such stock exchange, the
average of the daily closing bid quotations with respect to a share of the
Company Stock for such twenty (20) trading days on the automated quotation
system, if any, through which the Common Stock is traded or quoted, or, if no
such quotations are available, the Fair Market Value of a share of the Company
Stock as determined by a majority of the Board; provided, however, that if a
Change in Control shall have occurred, then such determination shall be made by
a majority of the Continuing Directors.

“Average Daily Balance” has the meaning given such term in Section 5.1.

“Beneficiary” or “Beneficiaries” means the person or persons, including one or
more trusts, designated by a Participant in accordance with the Plan to receive
payment of the remaining balance of the Participant’s Account in the event of
the death of the Participant prior to the Participant’s receipt of the entire
vested amount credited to his Account.

 

1



--------------------------------------------------------------------------------

“Beneficiary Designation Form” means the form established from time to time by
the Committee (in a paper or electronic format) that a Participant completes,
signs and returns to the Administrator to designate one or more Beneficiaries.

“Board” means the Board of Directors of the Company.

“Change in Control” means the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company as defined under Section 409A of the Code.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commencement Date” has the meaning given to such term in Section 2.3.

“Company” means National Commerce Corporation, a Delaware corporation, and its
successors, including, without limitation, the surviving corporation resulting
from any merger or consolidation of National Commerce Corporation with any other
corporation, limited liability company, joint venture, partnership or other
entity or entities.

“Company Contribution” means the contribution credits described in Section 4.1.

“Company Contribution Sub-Account” means the account consisting of Company
Contributions, if any, made to a Participant pursuant to Article IV.

“Company Stock” shall mean shares of common stock of the Company, par value of
$0.01 per share, or any other equity securities of the Company designated by the
Board.

“Company Stock Unit Fund” has the meaning given to such term in Section 2.6(a).

“Compensation Committee” means the compensation committee of the Company
appointed by the Board.

“Continuing Directors” means the individuals who, as of the effective date of a
Change in Control, constitute the Board of Directors of the purchaser.

“Deferrable Compensation” shall mean, as designated by the Board or Compensation
Committee from time to time, any form of compensation to be paid by the Company
or any member of its Affiliated Group to an Eligible Employee which may include,
but is not limited to, (i) grants made under the Company’s Equity Incentive
Plan, or any subplan thereof, (ii) regular bonuses, (iii) incentive bonuses, and
(iv) with respect to Directors, Director Fees, but shall exclude salary or such
other regular wages paid to Employees.

“Deferral Election” means the Participant’s election on a form approved by the
Administrator (which may be electronic and which may be the same form as the
Payment Election form) to defer a portion of his Deferrable Compensation in
accordance with the provisions of Article III and Article IV.

“Deferral Sub-Account” means the account consisting of a Participant’s deferrals
made under Article III.

 

2



--------------------------------------------------------------------------------

“Director” means any individual who is (i) a member of the Board and, if so
determined by the Board or the Compensation Committee, a member of the board of
directors of a member of the Affiliated Group, and (ii) who is not an employee
of the Company or its Affiliated Group.

“Director Fees” means the annual retainer for Board and/or committee service,
special assignment fees, meeting fees, committee chair or presiding director
fees, and other amounts payable in either cash or vested Company Stock to a
Participant for service to the Company as a Director.

“Eligible Employee” has the meaning given to such term in Section 2.1.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Fair Market Value” has the meaning given to such term in Section 2.6(d).

“Newly Eligible Participant” means any Eligible Employee or Director who (i) as
of his Commencement Date, is not eligible to participate in an “aggregated
plan,” and (ii) if he previously participated in the Plan or an “aggregated
plan,” has either (A) received payments of all amounts previously deferred under
the Plan and any “aggregated plan” as of the Commencement Date, and on or before
the last payment was not eligible to continue participation in the Plan or any
“aggregated plan” for periods after the last payment, or (B) regardless of
whether he has received full payment of all amounts deferred under the Plan or
an “aggregated plan,” ceased to be eligible to participate in the Plan and any
“aggregated plan” (other than the accrual of earnings) for a period of at least
twenty-four (24) consecutive months prior to his new Commencement Date. For
purposes of this definition, an “aggregated plan” is any plan that is required
to be aggregated with the Plan under Section 409A of the Code.

“Participant” means any Eligible Employee or Director who (i) at any time
elected to defer the receipt of Deferrable Compensation in accordance with the
Plan or received a credit to his Company Contribution Sub-Account pursuant to
Section 4.1 hereof, and/or (ii) in conjunction with his Beneficiary, has not
received a complete payment of the vested amount credited to his Account.

“Payment Election” means the Participant’s election on a form approved by the
Administrator (which may be electronic and which may be the same form as the
Deferral Election form) that sets forth the time(s) and form(s) of payment of
the Participant’s Account as provided in Section 3.4.

“Performance-Based Compensation” means that portion of a Participant’s
Deferrable Compensation the amount of which, or the entitlement to which, is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a Performance Period of at least twelve
(12) consecutive months, and which satisfies the requirements for
“performance-based compensation” under Section 409A of the Code, including the
requirement that the performance criteria be established in writing by not later
than (i) ninety (90) days after the commencement of the period of service to
which the criteria relates and (ii) the date the outcome ceases to be
substantially uncertain. Where a portion of an amount of Deferrable Compensation
would qualify as Performance-Based Compensation if the portion were the sole
amount available under a designated incentive plan, that portion of the award
will not fail to qualify as Performance-Based Compensation if that portion is
designated separately by the Administrator on the Deferral Election or is
otherwise separately identifiable under the terms of the designated incentive
plan, and the amount of each portion is determined independently of the other.

“Performance Period” means, with respect to Performance-Based Compensation, the
period of time during which such compensation is earned.

 

3



--------------------------------------------------------------------------------

“Plan” means this deferred compensation plan, which shall be known as the
National Commerce Corporation Deferral of Compensation Plan for Key Employees
and Non-Employee Directors.

“Section 409A of the Code” has the meaning given to such term in Section 7.2.

“Separation from Service” means a termination of employment or service with the
Affiliated Group, whether voluntary or involuntary, in such a manner as to
constitute a “separation from service” as defined under Section 409A of the Code
(other than by reason of death).

“Sub-Account” means each bookkeeping Deferral Sub-Account and/or Company
Contribution Sub-Account maintained by the Administrator on behalf of each
Participant pursuant to the Plan.

“Unforeseeable Emergency” means an “unforeseeable emergency” as defined under
Section 409A of the Code.

ARTICLE II

ELIGIBILITY; SUB-ACCOUNTS

2.1. Selection by Board or Compensation Committee. Participation in the Plan is
limited to (a) those employees of the Affiliated Group who are (i) expressly
selected by the Board or the Compensation Committee, to participate in the Plan,
and (ii) a member of a “select group of management or highly compensated
employees,” within the meaning of Sections 201, 301 and 401 of ERISA (the
“Eligible Employees”), and (b) Directors. In lieu of expressly selecting
Eligible Employees for Plan participation, the Board or the Compensation
Committee may establish eligibility criteria (consistent with the requirements
of clause (ii) of the preceding sentence) providing for participation of all
Eligible Employees who satisfy such criteria. The Board or the Compensation
Committee may at any time, change the eligibility criteria for Eligible
Employees, or determine that one or more Participants will cease to be an
Eligible Employee; provided that such a determination shall not affect deferrals
pursuant to any deferral election theretofore made under the Plan and as to
which the deadline to make or change such election has passed as determined
under the terms of this Plan and in accordance with Section 409A of the Code.

2.2. Enrollment Requirements. As a condition to participation, each selected
Eligible Employee and each Director shall complete a Deferral Election, Payment
Election and Beneficiary Designation Form no later than the date or dates
specified by the Administrator in accordance with Article III hereof. In
addition, the Administrator may establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary or
appropriate.

2.3. Commencement Date.

(a) Each Eligible Employee and each Director shall commence participation on the
date designated by the Administrator (the “Commencement Date”). With respect to
each individual who is a Director as of the Effective Date of this Plan, his
Commencement Date shall be January 1, 2015. With respect to each individual who
is an Eligible Employee as of the Effective Date of this Plan, his Commencement
Date shall be December 18, 2014.

(b) If an Eligible Employee or Director has not satisfied the applicable
enrollment requirements of Section 2.2 within thirty (30) days of his
Commencement Date (or such earlier date as specified by the Administrator), such
individual’s Commencement Date shall instead be the first day of the calendar
year next following the date that he satisfies such enrollment
requirements. Except as otherwise set forth herein or as allowed under
Section 409A of the Code

 

4



--------------------------------------------------------------------------------

(for example, relating to unearned and unascertainable Performance-Based
Compensation): (i) an Eligible Employee and Director shall have no right to
defer Deferrable Compensation or Company Contributions under the Plan with
respect to periods of service prior to his Commencement Date; and (ii) any such
deferral election shall not apply to any compensation for services performed
prior to the date such election is filed with the Company as provided in
Article III.

2.4. Sub-Accounts.

(a) Establishment. The Administrator shall establish and maintain a separate
Deferral Sub-Account, and, if applicable, a Company Contribution Sub-Account for
each Participant. Amounts credited to a Deferral Sub-Account and any Company
Contribution Sub-Account shall commence to be paid as provided in Section 3.4
and Article VI below.

(b) Adjustments.

(i) A Participant’s Deferral Sub-Account shall be credited with deferrals of
Deferrable Compensation, in accordance with Article III hereof. Deferrable
Compensation that a Participant elects to defer shall be treated as if it were
set aside in the Deferral Sub-Account on the date the Deferrable Compensation
would otherwise have been paid to the Participant; except that any part of any
equity award or grant deferred by a Participant to the Company Stock Unit Fund
shall be credited to the Account of the Participant as of the date on which such
part of the award or grant would otherwise (but for the deferral election) have
been paid to the Participant.

(ii) A Participant’s Company Contribution Sub-Account shall be credited with
Company Contributions, if any, in accordance with Article IV hereof.

(iii) Subject to Section 2.6, a Participant’s Sub-Accounts shall be credited
with interest as provided in Article V hereof and shall be debited for any
payments made to the Participant as provided in Article VI hereof.

2.5. Termination.

(a) Deferrals. An individual’s right, if any, to defer Deferrable Compensation
shall cease with respect to the calendar year (or the Performance Period, as the
case may be) following the calendar year (or the Performance Period, as the case
may be) in which he ceases to be an Eligible Employee or Director, although such
individual shall continue to be subject to all of the terms and conditions of
the Plan for as long as he remains a Participant.

(b) Company Contributions. An individual’s right, if any, to receive credits of
Company Contributions shall cease on the date determined by the Board or the
Compensation Committee.

2.6. Company Stock Unit Fund.

(a) Notwithstanding any provision to the contrary (yet subject to Section 6.5),
deferrals of equity awards and Director Fees otherwise payable in the form of
Company Stock shall be irrevocably credited to a Participant’s Account under the
Plan that tracks the performance of the Company Stock (the “Company Stock Unit
Fund”). Participants may not select any other method to be used to determine the
amounts to be credited or debited to Company Stock

 

5



--------------------------------------------------------------------------------

deferrals, and no interest credits shall be made pursuant to Article V.
Furthermore, no other portion of the Participant’s Account can be re-allocated
to the Company Stock Unit Fund. Amounts allocated to the Company Stock Unit Fund
shall only be distributable in actual shares of Company Stock.

(b) Any stock dividends, cash dividends or other non-cash dividends that would
have been payable on the Company Stock credited to a Participant’s Company Stock
Unit Fund shall be credited to the Participant’s Account in the form of
additional shares of Company Stock and shall automatically and irrevocably be
deemed to be re-invested in the Company Stock Unit Fund until such amounts are
distributed to the Participant. The number of shares credited to the Participant
for a particular stock dividend shall be equal to (A) the number of shares of
Company Stock credited to the Participant’s Company Stock Unit Fund as of the
payment date for such dividend in respect of each share of Company Stock,
multiplied by (B) the number of additional or fractional shares of Company Stock
actually paid as a dividend in respect of each share of Company Stock. The
number of shares credited to the Participant for a particular cash dividend or
other non-cash dividend shall be equal to (A) the number of shares of Company
Stock credited to the Participant’s Account as of the payment date for such
dividend in respect of each share of Company Stock, multiplied by (B) the value
of the dividend, divided by (C) the Fair Market Value of the Company Stock on
the payment date for such dividend.

(c) The number of shares of Company Stock credited to the Participant’s Company
Stock Unit Fund may be adjusted by the Board, in its sole discretion, to prevent
dilution or enlargement of Participants’ rights with respect to the portion of
his Account allocated to the Company Stock Unit Fund in the event of any
reorganization, reclassification, stock split, or other unusual corporate
transaction or event which affects the value of the Company Stock, provided that
any such adjustment shall be made taking into account any crediting of shares of
Company Stock to the Participant under this Section 2.6.

(d) For purposes of this Section 2.6, the “Fair Market Value” of the Company
Stock shall be, in the event the Company Stock is traded on a recognized
securities exchange, an amount equal to the closing price of the Company Stock
on such exchange on the date set for valuation or, if no sales of Company Stock
were made on said exchange on that date, the closing price of the Company Stock
on the next preceding day on which sales were made on such exchange; or, if the
Company Stock is not so traded, the value determined, in its sole discretion, by
the Administrator in compliance with Section 409A of the Code.

ARTICLE III

DEFERRAL ELECTIONS

3.1. New Participant Deferral Elections.

(a) Application. This Section 3.1 applies to each Eligible Employee or Director
who is a Newly Eligible Participant in the portion of the Plan relating to the
right to defer Deferrable Compensation and whose Commencement Date occurs on or
after the first day of a calendar year but prior to December 1 of such calendar
year (or such earlier or later date as specified by the Administrator from time
to time).

(b) Deferral Election. An Eligible Employee described in Section 3.1(a) may
elect to defer his Deferrable Compensation earned during such calendar year, and
a Director described in Section 3.1(a) may elect to defer his Director Fees
earned during such calendar year, as the case

 

6



--------------------------------------------------------------------------------

may be, by filing a Deferral Election with the Administrator in accordance with
the following rules:

(i) Timing; Irrevocability. The Deferral Election must be filed with the
Administrator by the thirtieth (30th) day following the Participant’s
Commencement Date (and shall be irrevocable on the later of the Commencement
Date or the date the election is filed with the Administrator or on such other
date as specified by the Administrator on the Deferral Election).

(ii) Non-Performance-Based Compensation - Eligible Employees. With respect to
Deferrable Compensation of an Eligible Employee that is not Performance-Based
Compensation, the Deferral Election shall only apply to compensation earned
during such calendar year beginning with the first payroll period that begins
immediately after the date that the Deferral Election becomes irrevocable in
accordance with Section 3.1(b)(i) hereof.

(iii) Performance-Based Compensation. Where a Deferral Election is made in the
first year of eligibility but after the commencement of a Performance Period,
then, except as otherwise provided in Section 3.2 below, the Deferral Election
shall only apply to that portion of Performance-Based Compensation earned for
such Performance Period equal to the total amount of the Performance-Based
Compensation earned during such Performance Period multiplied by a fraction, the
numerator of which is the number of days beginning on the day immediately after
the date that the Deferral Election becomes irrevocable in accordance with
Section 3.1(b)(i) and ending on the last day of the Performance Period, and the
denominator of which is the total number of days in the Performance Period.

(iv) Director Fees. The Deferral Election shall only apply to Director Fees
earned after the date that the Deferral Election becomes irrevocable in
accordance with Section 3.1(b)(i). A Deferral Election may, unless otherwise
provided by the Administrator, be made separately for Director Fees to be paid
in cash and Director Fees to be paid in Company Stock.

3.2. Annual Deferral Elections. Unless Section 3.1 applies, each Eligible
Employee may elect to defer Deferrable Compensation for a calendar year or his
Performance-Based Compensation for a Performance Period, and each Director may
elect to defer Director Fees for a calendar year, as the case may be, by filing
a Deferral Election with the Administrator in accordance with the following
rules:

(a) Non-Performance-Based Compensation - Eligible Employees. The Deferral
Election with respect to Deferrable Compensation of an Eligible Employee that is
not Performance-Based Compensation, must be filed with the Administrator by, and
shall become irrevocable as of, December 31 (or such earlier date as specified
by the Administrator on the Deferral Election) of the calendar year next
preceding the calendar year for which such Deferrable Compensation would
otherwise be earned; however, with respect to non-Performance–Based Compensation
which is subject to vesting over a period of more than one year (“vesting
period”), the Deferral Election shall either be filed with the Administrator:
(i) by December 31 (or such earlier date as specified by the Administrator on
the Deferral Election) of the calendar year next preceding the calendar year in
which the vesting period begins; or (ii) in accordance with Section 3.2(d)
below.

 

7



--------------------------------------------------------------------------------

(b) Performance-Based Compensation.

(i) Notwithstanding anything contained in Section 3.1 or this Section 3.2 to the
contrary, and only to the extent permitted by the Administrator in its sole
discretion, the Deferral Election with respect to Deferrable Compensation that
constitutes Performance-Based Compensation may be filed with the Administrator
at any time prior to, and shall become irrevocable as of, the date that is six
(6) months before the end of the applicable Performance Period (or such earlier
date as specified by the Administrator on the Deferral Election), provided that
in no event may such Deferral Election be made after such Deferrable
Compensation has become “readily ascertainable” within the meaning of
Section 409A of the Code.

(ii) In order to make a Deferral Election under this Section 3.2(b), the
Participant must perform services continuously from the later of the beginning
of the Performance Period or the date the performance criteria are established
through the date a Deferral Election becomes irrevocable under this
Section 3.2(b).

(iii) A Deferral Election made under this Section 3.2(b) shall not apply to any
portion of the Performance-Based Compensation that is actually earned by a
Participant regardless of satisfaction of the performance criteria.

(iv) To the extent permitted by the Administrator, an Eligible Employee
described in Section 3.1(a) hereof shall be permitted to make a Deferral
Election with respect to Performance-Based Compensation in accordance with this
Section 3.2(b) provided that the Eligible Employee satisfies all of the other
requirements of this Section 3.2.

(c) Director Fees. The Deferral Election with respect to Director Fees must be
filed with the Administrator by, and shall become irrevocable as of, December 31
(or such earlier date as specified by the Administrator on the Deferral
Election) of the calendar year next preceding the calendar year for which such
Director Fees would otherwise be earned. A Deferred Election may, unless
otherwise provided by the Administrator, be made separately for Director Fees to
be paid in cash and Director Fees to be paid in Company Stock.

(d) Compensation Subject to Vesting. With respect to Deferrable Compensation
that is subject to a forfeiture condition requiring the Participant’s continued
services for a period of at least twelve (12) months from the date that the
Participant obtains a “legally binding right” to such compensation (within the
meaning of Section 409A of the Code), the Deferral Election must be filed with
the Administrator by, and shall become irrevocable as of, the thirtieth
(30th) day following the date that the Participant obtains the legally binding
right to such compensation, provided that the election is made at least twelve
(12) months in advance of the earliest date at which the forfeiture condition
could lapse. For this purpose, a condition will not be treated as failing to
require the Participant to continue to provide services for a period of at least
twelve (12) months merely because the condition immediately lapses upon the
death or disability (as defined in Section 409A of the Code) of the Participant,
or upon a Change in Control, provided that if death, disability, or Change in
Control occurs and the condition lapses before the end of such 12-month period,
the Deferral Election made under this Section 3.2(d) shall not apply to such
compensation. To the extent permitted by the Administrator, an Eligible Employee
described in Section 3.1(a) hereof shall be permitted to make a Deferral
Election in accordance with this Section 3.2(d).

 

8



--------------------------------------------------------------------------------

3.3. Cash or Company Stock Unit Fund Election. With respect to Deferrable
Compensation that would, absent a Deferral Election, be paid in cash, a
Participant shall designate on the Deferral Election form what portion of the
Deferrable Compensation shall be deferred as cash and what portion, if any,
shall be deferred to the Company Stock Unit Fund. In the event that a
Participant elects to defer an amount of Deferrable Compensation, yet fails to
make an election, or to make a clear election, among cash and/or the Company
Stock Unit Fund, 100% of the Deferrable Compensation that is subject to such
Deferral Election shall be made as cash. Deferrable Compensation that would,
absent a Deferral Election, be paid in Company Stock, shall be deferred in
accordance with Section 2.6 to the Company Stock Unit Fund.

3.4. Elections as to Time and Form of Payment. Except as otherwise provided
herein, at the time of each Deferral Election, the Participant shall make a
Payment Election regarding the form (cash/installments) of payment to be
received and the timing of such payment.

(a) Time of Payment. Subject to Article VI and Article VIII, for Deferrable
Compensation subject to each Deferral Election, a Participant must select a
specific date on which to be paid, or begin payments, as applicable. In the
event that a Participant fails to elect a time of payment, distribution shall be
made within thirty (30) days of the earlier of: (i) a Change in Control, or
(ii) on the first business day of the seventh month following his Separation
from Service. Different times of payment may be elected with respect to each
Deferral Election for each award, bonus or fee deferred.

(b) Form of Payment. Subject to Article VI and Article VIII, the form of payment
for Deferrable Compensation subject to each Deferral Election must be either
(i) a lump sum, or (ii) substantially equal annual installments payable over a
period not to exceed ten (10) years. In the event that a Participant fails to
elect a form of payment, distribution shall be made in a lump sum. Different
forms of payment may be elected with respect to Deferral Elections for each
award, bonus or fee deferred.

(c) Medium of Payment. The medium (cash/Company Stock) of payment shall be
determined pursuant to Section 6.1(b).

(d) Permanency of Distribution Election. Once a Payment Election is made for a
particular award, bonus or fee that is Deferrable Compensation, such election
(i) may not be changed, and (ii) only applies to the specific award, bonus or
fee deferred.

3.5. Duration and Cancellation of Deferral Elections.

(a) Duration.

(i) Eligible Employees. Except as otherwise provided herein, once a Deferral
Election is made by an Eligible Employee for a particular award or bonus that is
Deferrable Compensation, such Deferral Election (i) may not be changed, and
(ii) shall apply only to the specific award or bonus deferred.

(ii) Directors. In the event that a Director defers Director Fees that are
Deferrable Compensation, such election shall remain in place for the calendar
year in which the services giving rise to the Deferrable Compensation are
performed. Accordingly, a Deferral Election for Director Fees shall not run from
one calendar year to another; rather, a new Deferral Election shall be made for
each calendar year’s Director Fees if a Director desires to defer such fees. In
the event there is no such Deferral Election made for a calendar year, no
Director Fees will be deferred.

 

9



--------------------------------------------------------------------------------

(b) Cancellation.

(i) The Administrator may, in its sole discretion, cancel a Participant’s
Deferral Election where such cancellation occurs by the later of the end of the
Participant’s taxable year or the 15th day of the third month following the date
the Participant incurs a “disability.” For purposes of this Section 3.5(b)(i), a
“disability” refers to any medically determinable physical or mental impairment
resulting in the Participant’s inability to perform the duties of his position
or any substantially similar position, where such impairment can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months.

(ii) The Administrator may, in its sole discretion, cancel a Participant’s
Deferral Election due to an Unforeseeable Emergency or a hardship distribution
pursuant to Treasury Regulation Section 1.401(k)-1(d)(3).

(iii) If a Participant’s Deferral Election is cancelled with respect to a
particular calendar year or Performance Period in accordance with this
Section 3.5(b), he may make a new Deferral Election for a subsequent calendar
year or Performance Period only in accordance with Section 3.2.

3.6. Vested Interest in Deferrals. Each Participant shall at all times have a
fully vested and non-forfeitable interest in his Account balance attributable to
deferrals of Deferrable Compensation.

ARTICLE IV

COMPANY CONTRIBUTIONS

4.1. Company Contributions. At the conclusion of each calendar year, the Board
or the Compensation Committee may determine, in its sole and complete
discretion, to credit additional amounts to one or more Participants’ Company
Contributions Sub-Accounts under this Plan. Any amounts credited under this
Section 4.1 need not be made to all Participants’ Accounts, and such additional
amounts as are credited, if any, need not be credited in equal amounts or
percentages. The Board or the Compensation Committee shall have complete
discretion in determining the basis for the crediting of additional amounts
under this Section 4.1, including, without limitation, the authority to award
such amounts on an individual or group basis, whether the award will be a cash
deferral and/or a deferral to a Company Stock Unit Fund, as a matching
contribution with respect to all or a portion of a Participant’s deferrals under
the Plan, any applicable vesting schedule or otherwise. Any amount credited
pursuant to this Section 4.1 with respect to a particular year shall be credited
to the Participant’s Company Contributions Sub-Account(s) as soon as
administratively practicable following such year. Nothing contained in this
Section 4.1 shall be deemed to impose or constitute any obligation on the Board,
the Compensation Committee, the Administrator, the Company or any of its
subsidiaries to make any credit hereunder.

4.2. Payment Elections. A Participant’s elections regarding time, form and
medium of payment relating to the Deferral Sub-Account made on the Deferral
Election filed by a Participant with respect to a calendar year in accordance
with the provisions of Article III, also shall apply with respect to any Company
Contributions for such calendar year; in the absence of an election to the
Deferral Sub-Account for any calendar year in which a Company Contribution is
made, the time of payment for such Company Contribution will be a lump sum,
payable in accordance with Section 6.2, in the medium of cash.

 

10



--------------------------------------------------------------------------------

4.3. Vesting. As noted above, the Board or the Compensation Committee may
establish vesting conditions with respect to any particular credit to be made to
a Participant’s Company Contributions Sub-Account(s). Except as otherwise
determined by the Board or the Compensation Committee at the time a Company
Contribution is made to the Plan on behalf of a Participant, Company
Contributions shall be fully vested and non-forfeitable.

ARTICLE V

CREDITING AND DEBITING OF ACCOUNTS

5.1. Crediting of Accounts. Interest, at the rate described below, on the
Average Daily Balance (computed as described below) shall be credited to the
Account of each Participant as of the last day of each calendar month until the
total balance in the Participant’s Account has been paid out in accordance with
the provisions of Article VI hereof. The interest rate for each calendar month
shall be the 30-Day London Interbank Offered Rate (“LIBOR”) plus 75 basis points
for the last business day of the immediately preceding calendar month as
published in The Wall Street Journal. The “Average Daily Balance” shall be the
quotient obtained by dividing the sum of the closing balance in the Account at
the end of each calendar day in a calendar month by the number of days in such
calendar month. Notwithstanding the foregoing, any amounts credited to a
Participant’s Account that are allocated to the Company Stock Unit Fund shall be
subject to Section 2.6 and shall not be credited interest under this
Section 5.1.

5.2. Debiting of Accounts. Each Account shall be debited by the amount of any
distribution made to the Participant or his Beneficiary pursuant to this Plan.

ARTICLE VI

PAYMENTS

6.1. Payment of Accounts.

(a) General Distribution Provision. Except as otherwise provided herein, a
Participant shall be paid or begin to be paid, as applicable, the balance in his
Account within thirty (30) days of the date elected by the Participant pursuant
to Section 3.4, in the form (lump sum/installments) elected by such Participant
in the Payment Election form.

(b) Cash and/or Company Stock Unit Fund. The portion of a Participant’s Account
deferred to cash shall be paid in cash, and, subject to Section 6.5 below, the
portion of a Participant’s Account deferred to the Company Stock Unit Fund shall
be paid in Company Stock pursuant to Section 2.6.

(c) Calculation of Installment Payments. In the event that an Account is paid in
installments: (i) the first installment shall commence on the date specified in
Section 6.1(a) (subject to Section 6.2), and each subsequent installment shall
be paid each anniversary of the date specified in Section 6.1(a) (subject to
Section 6.2) until the Account has been fully paid; (ii) the amount of each
installment shall equal the quotient obtained by dividing the current value of
the Participant’s vested Account balance by the number of installment payments
remaining to be paid at the time of the calculation; and (iii) the amount of
such Account remaining unpaid shall continue to be credited with interest as
provided in Article V. By way of example, if the Participant elects to receive
payments of an Account in equal annual installments over a period of

 

11



--------------------------------------------------------------------------------

ten (10) years, the first payment shall equal 1/10 of the vested Account
balance, calculated as described in this Section 6.1(c). The following year, the
payment shall be 1/9 of the vested Account balance, calculated as described in
this Section 6.1(c).

6.2. Separation from Service/Mandatory Six-Month Delay.

(a) Regular Separation from Service. Notwithstanding any Payment Election by a
Participant to be paid at a different date or in a different form, yet subject
to Section 6.2(b), a Participant shall be paid any outstanding Account balance
in a lump sum on the first day of the seventh (7th) month following his
Separation from Service. In the event that a series of installment payments has
already begun prior to the Participant’s Separation from Service, such payments
shall continue in accordance with the Payment Election form through the sixth
(6th) month following the Participant’s Separation from Service and any
remaining Account balance shall be paid in a lump sum on the first day of the
seventh (7th) month following the Participant’s Separation from Service.

(b) Separation from Service on or after Age 60. Notwithstanding Section 6.2(a),
in the event that the Participant’s Separation from Service occurs on or after
the Participant’s attainment of age sixty (60), he shall be paid in accordance
with his Payment Election form.

(c) Interest Credits/Dividend Equivalents. Any amounts otherwise payable to the
Participant during the six (6) month period following the Participant’s
Separation from Service that are not so paid by reason of this Section 6.2 shall
continue to be credited with interest as provided in Section 5.1 (and with
dividend equivalents, as applicable, pursuant to Section 2.6(b)) during such
period.

6.3. Death of Participant.

(a) Each Participant may file a Beneficiary Designation Form with the
Administrator at the time the Participant files an initial Deferral Election (or
such other date as specified by the Administrator and the Beneficiary
Designation Form). A Participant’s Beneficiary Designation Form may be changed
at any time prior to his death by the execution and delivery of a new
Beneficiary Designation Form, without consent of any Beneficiary. The
Beneficiary Designation Form on file with the Administrator that bears the
latest date at the time of the Participant’s death shall govern. If a
Participant fails to properly designate a Beneficiary in accordance with this
Section 6.3(a), then his Beneficiary shall be his legally-married spouse, or if
no such spouse, then his estate.

(b) Notwithstanding any other provision herein, in the event of the
Participant’s death, the remaining amount of the Participant’s vested Account
shall be paid to the Beneficiary or Beneficiaries designated on a Beneficiary
Designation Form, in accordance with the following rules: (i) if a Participant
dies after payment of an Account has commenced, the remaining balance of such
Account will be paid to his Beneficiary or Beneficiaries in a single lump sum
within ninety (90) days of the Participant’s death; and (ii) if a Participant
dies before payments from an Account have commenced, such Account will be paid
to his Beneficiary or Beneficiaries in a single lump-sum within ninety (90) days
of the Participant’s death.

6.4. Withdrawal Due to Unforeseeable Emergency. A Participant shall have the
right to request, on a form provided by the Administrator, an accelerated
payment of all or a portion of his Account deferred to cash in a lump sum in
cash if he experiences an Unforeseeable Emergency. The Administrator shall have
the sole discretion to determine, in accordance with the standards under
Section 409A of the Code, whether to grant such a request and the amount to be
paid pursuant to such request.

 

12



--------------------------------------------------------------------------------

(a) Determination of Unforeseeable Emergency. Whether a Participant is faced
with an Unforeseeable Emergency permitting a payment under this Section 6.4 is
to be determined based on the relevant facts and circumstances of each case,
but, in any case, a payment on account of an Unforeseeable Emergency may not be
made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the
Plan. Payments because of an Unforeseeable Emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the payment).

Determinations of amounts reasonably necessary to satisfy the emergency need
must take into account any additional compensation that is available if the Plan
provides for cancellation of a Deferral Election upon a payment due to an
Unforeseeable Emergency. However, the determination of amounts reasonably
necessary to satisfy the emergency need is not required to take into account any
additional compensation that is available from a qualified plan of the Company
as defined in Section 409A of the Code (including any amount available by
obtaining a loan under such plan), or that due to the Unforeseeable Emergency is
available under another nonqualified deferred compensation plan but has not
actually been paid (including a plan that would provide for deferred
compensation except due to the application of the effective date provisions of
Section 409A of the Code).

(b) Payment of Account. Payment shall be made within thirty (30) days following
the determination by the Administrator that a withdrawal will be permitted under
this Section 6.4.

6.5. Change in Control. Notwithstanding any Payment Election by a Participant to
be paid at a later date or in a different form, a Participant shall be paid any
outstanding Account balance in a lump sum within thirty (30) days of the date of
a Change in Control. Additionally, in the event of a Change in Control,
notwithstanding any provisions of the Plan to the contrary, distribution of a
Participant’s Account attributable to a Company Stock Unit Fund, shall be made,
as determined by the Board of National Commerce Corporation, in either
(i) shares of Company Stock in accordance with the Section 2.6; or (ii) in cash
in an amount equal to the number of stock equivalents to be distributed
multiplied by the greater of (A) the Average Closing Price of the Company Stock
for the twenty (20) trading days ending on the day preceding the date on which
the right to such distribution arose; (B) the Average Closing Price of the
Company Stock for the twenty (20) trading days ending on the day preceding the
date of the Change in Control; or (C) the highest price per share of Company
Stock in the transaction or series of transactions constituting the Change in
Control.

6.6. Discretionary Acceleration of Payments. To the extent permitted by
Section 409A of the Code, the Administrator may, in its sole discretion,
accelerate the time or schedule of a payment under the Plan as provided in this
Section. The provisions of this Section are intended to comply with the
exception to accelerated payments under Treasury Regulation
Section 1.409A-3(j) and shall be interpreted and administered accordingly.

(a) Domestic Relations Orders. The Administrator may, in its sole discretion,
accelerate the time or schedule of a payment under the Plan to an individual
other than the Participant as may be necessary to fulfill a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code). In no event shall such
an order alter the time or form of payment with respect to the Participant.

 

13



--------------------------------------------------------------------------------

(b) Conflicts of Interest. The Administrator may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to the extent necessary for any Federal officer or employee in the executive
branch to comply with an ethics agreement with the Federal
government. Additionally, the Administrator may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under the Plan to the
extent reasonably necessary to avoid the violation of an applicable Federal,
state, local, or foreign ethics law or conflicts of interest law (including
where such payment is reasonably necessary to permit the Participant to
participate in activities in the normal course of his position in which the
Participant would otherwise not be able to participate under an applicable
rule).

(c) Employment Taxes. The Administrator may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan to pay the
Federal Insurance Contributions Act (“FICA”) tax imposed under Sections 3101,
3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement Act (“RRTA”) tax
imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of the Code, where
applicable, on compensation deferred under the Plan (the “FICA or RRTA amount”).
Additionally, the Administrator may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment, to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA or RRTA amount, and to pay the additional
income tax at source on wages attributable to the pyramiding Section 3401 of the
Code wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the FICA or RRTA amount, and the
income tax withholding related to such FICA or RRTA amount.

(d) Limited Cash-Outs. Subject to Section 6.2, the Administrator may, in its
sole discretion, require a mandatory lump sum payment of amounts deferred under
the Plan that do not exceed the applicable dollar amount under
Section 402(g)(1)(B) of the Code, provided that the payment results in the
termination and liquidation of the entirety of the Participant’s interest under
the Plan, including all agreements, methods, programs, or other arrangements
with respect to which deferrals of compensation are treated as having been
deferred under a single nonqualified deferred compensation plan under
Section 409A of the Code.

(e) Payment Upon Income Inclusion Under Section 409A. Subject to Section 6.2,
the Administrator may, in its sole discretion, provide for the acceleration of
the time or schedule of a payment under the Plan at any time the Plan fails to
meet the requirements of Section 409A of the Code. The payment may not exceed
the amount required to be included in income as a result of the failure to
comply with the requirements of Section 409A of the Code.

(f) Payment of State, Local, or Foreign Taxes. Subject to Section 6.2, the
Administrator may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan to reflect payment of state, local,
or foreign tax obligations arising from participation in the Plan that apply to
an amount deferred under the Plan before the amount is paid or made available to
the Participant (the state, local, or foreign tax amount). Such payment may not
exceed the amount of such taxes due as a result of participation in the
Plan. The payment may be made in the form of withholding pursuant to provisions
of applicable state, local, or foreign law or by payment directly to the
Participant. Additionally, the Administrator may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to pay the income tax at source on wages imposed under Section 3401 of the Code
as a

 

14



--------------------------------------------------------------------------------

result of such payment and to pay the additional income tax at source on wages
imposed under Section 3401 of the Code attributable to such additional wages and
taxes. However, the total payment under this acceleration provision must not
exceed the aggregate of the state, local, and foreign tax amount, and the income
tax withholding related to such state, local, and foreign tax amount.

(g) Certain Offsets. Subject to Section 6.2, the Administrator may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan as satisfaction of a debt of the Participant to the Company (or
any entity which would be considered to be a single employer with the Company
under Section 414(b) or Section 414(c) of the Code), where such debt is incurred
in the ordinary course of the service relationship between the Company (or any
entity which would be considered to be a single employer with the Company under
Section 414(b) or Section 414(c) of the Code) and the Participant, the entire
amount of reduction in any of the taxable years of the Company (or any entity
which would be considered to be a single employer with the Company under
Section 414(b) or Section 414(c) of the Code) does not exceed $5,000, and the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.

(h) Bona Fide Disputes as to a Right to a Payment. Subject to Section 6.2, the
Administrator may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan where such payments occur as part
of a settlement between the Participant and the Company (or any entity which
would be considered to be a single employer with the Company under
Section 414(b) or Section 414(c) of the Code) of an arm’s length, bona fide
dispute as to the Participant’s right to the deferred amount.

(i) Plan Terminations and Liquidations. Subject to Section 6.2, the
Administrator may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan as provided in Article VIII hereof.

(j) Other Events and Conditions. Subject to Section 6.2, a payment may be
accelerated upon such other events and conditions as the Internal Revenue
Service may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.

Except as otherwise specifically provided in this Plan, including but not
limited to Section 3.4(b), this Section 6.6 and Article VIII, the Administrator
may not accelerate the time or schedule of any payment or amount scheduled to be
paid under the Plan within the meaning of Section 409A of the Code.

6.7. Delay of Payments. To the extent permitted under Section 409A of the Code,
the Administrator may, in its sole discretion, delay payment under any of the
following circumstances, provided that the Administrator treats all payments to
similarly situated Participants on a reasonably consistent basis:

(a) Federal Securities Laws or Other Applicable Law. A payment may be delayed
where the Administrator reasonably anticipates that the making of the payment
will violate federal securities laws or other applicable law; provided that the
delayed payment is made at the earliest date at which the Administrator
reasonably anticipates that the making of the payment will not cause such
violation. For purposes of the preceding sentence, the making of a payment that
would cause inclusion in gross income or the application of any penalty
provision or other provision of the Code is not treated as a violation of
applicable law.

 

15



--------------------------------------------------------------------------------

(b) Other Events and Conditions. A payment may be delayed upon such other events
and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

6.8. Actual Date of Payment. To the extent permitted by Section 409A of the
Code, the Company may delay making payment in the event that it is not
administratively possible to make payment on the date (or within the periods)
specified in this Article VI or the making of the payment would jeopardize the
ability of the Company (or any entity which would be considered to be a single
employer with the Company under Section 414(b) or Section 414(c) of the Code) to
continue as a going concern, and in such case, the payment will be treated as
made upon the date specified in the Plan if the payment is made during the first
calendar year in which the making of the payment would not have such negative
economic effect. Notwithstanding the foregoing, payment must be made no later
than the latest possible date permitted under Section 409A of the Code.

6.9. Discharge of Obligations. The payment to a Participant or his Beneficiary
of his Account shall discharge all obligations of the Affiliated Group to such
Participant or Beneficiary under the Plan with respect to that Account.

ARTICLE VII

ADMINISTRATION

7.1. General. The Company (or its designee) shall be responsible for the general
administration of the Plan and for carrying out the provisions hereof. In
general, the Administrator shall have the full power, discretion and authority
to carry out the provisions of the Plan; in particular, the Administrator shall
have full discretion to (i) interpret all provisions of the Plan; (ii) resolve
all questions relating to eligibility for participation in the Plan and the
amount in the Account of any Participant and all questions pertaining to claims
for benefits and procedures for claim review; (iii) resolve all other questions
arising under the Plan, including any factual questions and questions of
construction; (iv) determine all claims for benefits; and (v) take such further
action as the Company shall deem advisable in the administration of the
Plan. The actions taken and the decisions made by the Administrator (or its
designee) hereunder shall be final, conclusive, and binding on all persons,
including the Company, its shareholders, the other members of the Affiliated
Group, employees, Participants, and their estates and Beneficiaries.

7.2. Compliance with Section 409A of the Code.

(a) It is intended that the Plan comply with the provisions of Section 409A of
the Code, so as to prevent the imputation of any additional tax, penalty or
interest under Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to Participants or Beneficiaries. This
Plan shall be construed, administered, and governed in a manner that effects
such intent.

(b) Although the Administrator shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of deferrals under this Plan is not warranted or
guaranteed. Neither the Company, the other members of the Affiliated Group,
their respective directors, officers, employees and advisors, the Board, nor the
Administrator (nor its designee), nor the Compensation Committee shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by any
Participant, Beneficiary or other taxpayer as a result of the Plan.

 

16



--------------------------------------------------------------------------------

(c) Any reference in this Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S. Department of Treasury or the
Internal Revenue Service. For purposes of the Plan, the phrase “permitted by
Section 409A of the Code,” or words or phrases of similar import, shall mean
that the event or circumstance shall only be permitted to the extent it would
not cause an amount deferred or payable under the Plan to be includible in the
gross income of a Participant or Beneficiary under Section 409A(a)(1) of the
Code.

7.3. Claims Procedure. If a Participant or his Beneficiary, as the case may be,
disagrees with a decision made regarding his Account or payment from his
Account, the Participant or his Beneficiary, as the case may be, should outline
his claim in a letter and submit it to the Administrator. A claim must be signed
by the Participant, the Participant’s Beneficiary, or the Participant’s
authorized representative (the “Claimant”). In the event that a Claimant’s claim
is wholly or in part denied by the Administrator (or its designee), the
Administrator (or its designee) will provide written notice of the denial within
ninety (90) calendar days (or within one-hundred and eighty (180) days if
special circumstances exist) after it received the claim. This notice will
state, in a manner designed to be understood by the Claimant, the following:

 

  •   The specific reason or reasons for the denial of the claim;

 

  •   Specific reference to the Plan provision(s) on which the denial is based;

 

  •   A description of any additional material or information that the Claimant
may need to perfect the claim with an explanation as to why such material or
information is necessary;

 

  •   A statement that the Claimant has the right, upon request and free of
charge, to review and obtain copies of records and documents relating to his
claim which are held by the Company (or its designee); and

 

  •   an explanation of the appeal right and procedure described in the next
paragraph, including timelines and a statement of the Claimant’s right to submit
the claim to binding arbitration if the Claimant’s claim is denied on review.

If a Claimant’s claim is denied, wholly or in part, the Claimant has the right
of an appeal to the Administrator for review of the denial. The following
provisions apply to such right of appeal:

 

  •   The request for review must be filed with the Administrator within sixty
(60) calendar days following the Claimant’s receipt of written notice of denial
of the claim;

 

  •   The request must be in writing from the Claimant and must state the
specific portions of the claim denial that the Administrator is asked to review;

 

  •   The Claimant has the right, upon request and free of charge, to review and
obtain copies of records and documents relating to the Claimant’s claim that are
held by the Administrator (or its designee);

 

  •   The Claimant may submit issues, arguments, and other comments in writing
to the Administrator with any documentary evidence in support of his claim;

 

17



--------------------------------------------------------------------------------

  •   The Administrator’s review will take into account all information
submitted by the Claimant, without regard to whether the information was
submitted or considered in the initial benefit determination; and

 

  •   Written notice of the Administrator’s decision will be given to the
Claimant within sixty (60) calendar days of receipt of the Claimant’s request
for review (or within one-hundred and twenty (120) calendar days if special
circumstances exist). This notice will state specific reasons for the decision,
including specific reference to the Plan provision(s) on which the decision is
based in language designed to be understood by the Claimant. It will also
include a statement that the Claimant is entitled to receive, free of charge and
upon request, copies of documents and other information relevant to his claim,
and that the Claimant has the right to submit the claim for binding arbitration
if the Administrator’s decision on review is adverse to the Claimant.

No lawsuit by a Claimant may be filed prior to exhausting the Plan’s
administrate appeal process. Any lawsuit must be filed no later than the earlier
of one year after the Claimant’s claim for benefit was denied or the date the
cause of action first arose.

ARTICLE VIII

AMENDMENT AND TERMINATION

The Plan may be amended, modified, or terminated by the Board (or the
Compensation Committee, as appropriate) at any time and from time to time;
provided, however, that no such amendment, modification, or termination shall
impair any rights to benefits under the Plan arising or existing prior to such
amendment, modification, or termination. Notwithstanding the foregoing, the
Board or the Compensation Committee, as appropriate) may amend or modify the
Plan as is necessary to comply with law, maintain the rights of the Plan as a
“top hat” plan of deferred compensation, as described under ERISA Sections
201(2), 301(a)(3) and 401(a)(1), or to preserve the favorable tax treatment of
one or more Accounts under the Plan, each as determined in the sole discretion
of the Board. Notwithstanding any provisions of the Plan to the contrary, if the
Board (or the Compensation Committee, as appropriate) terminates the Plan,
Accounts may be paid only if done so in accordance with Treasury Regulation
§ 1.409A-3(j)(4)(ix). Except as otherwise provided for herein or as allowed
under Section 409A, no payment of any Account may be accelerated or delayed.

ARTICLE IX

MISCELLANEOUS

9.1. Non-alienation of Deferred Compensation/QDROs. Except as permitted by the
Plan, no right or interest under the Plan of any Participant or Beneficiary
shall, without the written consent of the Company, be (i) assignable or
transferable in any manner; (ii) subject to alienation, anticipation, sale,
pledge, encumbrance, attachment, garnishment or other legal process; or (iii) in
any manner liable for or subject to the debts or liabilities of the Participant
or Beneficiary. Notwithstanding the foregoing, to the extent permitted by
Section 409A of the Code and subject to Section 6.6(a) hereof, the Administrator
shall honor a judgment, order or decree from a state domestic relations court
which requires the payment of part or all of a Participant’s or Beneficiary’s
interest under this Plan to an “alternate payee” as defined in Section 414(p) of
the Code (a “DRO”). The Alternate Payee shall be subject to withholding and
liable for any taxes resulting from a distribution under this Section 9.1 in
accordance with applicable law and Internal Revenue Service guidance.

9.2. Participation by Employees of Affiliated Group Members. Any member of the
Affiliated Group may, by action of its board of directors or equivalent
governing body and with the

 

18



--------------------------------------------------------------------------------

consent of the Board or the Compensation Committee, adopt the Plan; provided
that the Board or the Compensation Committee may waive the requirement that such
board of directors or equivalent governing body effect such adoption. By its
adoption of or participation in the Plan, the adopting member of the Affiliated
Group shall be deemed to appoint the Company its exclusive agent to exercise on
its behalf all of the power and authority conferred by the Plan upon the Company
and accept the delegation to the Administrator of all the power and authority
conferred upon it by the Plan. The authority of the Company to act as such agent
shall continue until the Plan is terminated as to the participating
affiliate. An Eligible Employee who is employed by a member of the Affiliated
Group and who elects to participate in the Plan shall participate on the same
basis as an Eligible Employee of the Company.

9.3. Interest of Participant.

(a) The obligation of the Company and any other participating member of the
Affiliated Group under the Plan to make payment of amounts reflected in an
Account merely constitutes the unsecured promise of the Company (or, if
applicable, the participating members of the Affiliated Group) to make payments
from their general assets, and no Participant or Beneficiary shall have any
interest in, or a lien or prior claim upon, any property of the Affiliated
Group. Nothing in the Plan shall be construed as guaranteeing future employment
to Eligible Employees. It is the intention of the Affiliated Group that the Plan
be unfunded for tax purposes and for purposes of Title I of ERISA. The Company
may create a trust to hold funds to be used in payment of its and the Affiliated
Group’s obligations under the Plan, and may fund such trust; provided, however,
that any funds contained therein shall remain liable for the claims of the
general creditors of the Company and the other participating members of the
Affiliated Group.

(b) In the event that, in the sole discretion of the Administrator, the Company
and/or the other members of the Affiliated Group purchases an insurance policy
or policies insuring the life of any Participant (or any other property) to
allow the Company and/or the other members of the Affiliated Group to recover
the cost of providing the benefits, in whole or in part, hereunder, neither the
Participants nor their Beneficiaries or other distributees shall have nor
acquire any rights whatsoever therein or in the proceeds therefrom. The Company
and/or the other members of the Affiliated Group shall be the sole owner and
beneficiary of any such policy or policies and, as such, shall possess and may
exercise all incidents of ownership therein. A Participant’s participation in
the underwriting or other steps necessary to acquire such policy or policies may
be required by the Company and, if required, shall not be a suggestion of any
beneficial interest in such policy or policies to such Participant or any other
person.

(c) The provisions of ERISA noted throughout this Plan do not apply to
Directors.

9.4. Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Affiliated Group or the officers, employees or directors of
the Affiliated Group, except any such rights as are specifically provided for in
the Plan or are hereafter created in accordance with the terms and provisions of
the Plan.

9.5. Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.

9.6. Governing Law. Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of Alabama.

 

19



--------------------------------------------------------------------------------

9.7. Relationship to Other Plans. The Plan is intended to serve the purposes of
and to be consistent with any incentive compensation plan approved by the
Administrator for purposes of the Plan.

9.8. Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume this Plan. This Plan shall be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Plan), and the heirs, beneficiaries,
executors and administrators of each Participant.

9.9. Withholding of Taxes. Subject to Section 6.6, to the extent required by the
law in effect at the time payments are made, the Affiliated Group may withhold
or cause to be withheld from any amounts deferred or payable under the Plan all
Federal, state, local and other taxes as shall be legally required. The
Administrator shall have the right in its sole discretion to (i) require a
Participant to pay or provide for payment of the amount of any taxes that the
Affiliated Group may be required to withhold with respect to amounts that the
Company credits to a Participant’s Account, or (ii) deduct from any amount of
salary, bonus, incentive compensation or other payment otherwise payable in cash
to the Participant the amount of any taxes that the Affiliated Group may be
required to withhold with respect to amounts that the Company credits to a
Participant’s Account. To the extent the foregoing withholding alternatives in
(i) and (ii) above are not sufficient to satisfy the Affiliated Group’s
withholding obligations with respect to distribution of the portion of an
Account attributable to the Company Stock Unit Fund, or if the Administrator so
elects in its sole discretion, the number of shares of Company Stock that
otherwise would be distributed with respect to the Company Stock Unit Fund shall
be reduced by a number of shares of Company Stock approximately equal in Fair
Market Value to the amount of withholding required to be satisfied by the
Affiliated Group (or the amount of withholding required to be satisfied by the
Affiliated Group that was not satisfied under (i) or (ii) above).

9.10. Electronic or Other Media. Notwithstanding any other provision of the Plan
to the contrary, including any provision that requires the use of a written
instrument, the Administrator may establish procedures for the use of electronic
or other media in communications and transactions between the Plan or the
Administrator and Participants and Beneficiaries. Electronic or other media may
include, but are not limited to, e-mail, the Internet, intranet systems and
automated telephonic response systems.

9.11. Headings; Interpretation. Headings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof. Unless the context clearly requires otherwise, the
masculine pronoun wherever used herein shall be construed to include the
feminine pronoun.

9.12. Participants Deemed to Accept Plan. By accepting any benefit under the
Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated his acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board, the Administrator or the Company
or the other members of the Affiliated Group, in any case in accordance with the
terms and conditions of the Plan.

9.13. Binding Arbitration. Any claim, dispute or other matter in question of any
kind relating to this Plan which is not resolved by the claims procedures under
this Plan shall be settled by arbitration in accordance with the applicable
employment dispute resolution rules of the American Arbitration Association.
Notice of demand for arbitration shall be made in writing to the opposing party
and to the American Arbitration Association within a reasonable time after the
claim, dispute or other matter in

 

20



--------------------------------------------------------------------------------

question has arisen. In no event shall a demand for arbitration be made after
the date when the applicable statute of limitations would bar the institution of
a legal or equitable proceeding based on such claim, dispute or other matter in
question. The decision of the arbitrators shall be final and may be enforced in
any court of competent jurisdiction. The arbitrators may award reasonable fees
and expenses to the prevailing party in any dispute hereunder and shall award
reasonable fees and expenses in the event that the arbitrators find that the
losing party acted in bad faith or with intent to harass, hinder or delay the
prevailing party in the exercise of its rights in connection with the matter
under dispute.

9.14. Notice. Any notice or filing required or permitted to be given to the
Company or a Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, in the case of the
Company, to the principal office of the Company, directed to the attention of
the Committee, and in a case of a Participant, to the last known address of such
Participant indicated on the employment or other records of the Company. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Notices to the Company may be permitted by electronic
communication according to specifications established by the Administrator.

IN WITNESS WHEREOF, National Commerce Corporation has caused this instrument to
be executed by its duly authorized officer on this 18th day of December, 2014.

 

NATIONAL COMMERCE CORPORATION By:  

/s/ Richard Murray, IV

    Richard Murray, IV   Its:   President and Chief Operating Officer  

 

21